 1   Eve H. Cervantez (SBN – 164709)
     ALTSHULER BERZON LLP
 2   177 Post Street, Suite 300
     San Francisco, CA 94108
 3   Telephone: (415) 421-7151
 4   Facsimile: (415) 362-8064
     ecervantez@altshulerberzon.com
 5
     Mark S. Goldman (pro hac vice)
 6   Paul J. Scarlato (pro hac vice)
     GOLDMAN SCARLATO & PENNY P.C.
 7   8 Tower Bridge, Suite 1025
 8   161 Washington Street
     Conshohocken, PA 19428
 9   Telephone: (484) 342-0700
     goldman@lawgsp.com
10   scarlato@lawgsp.com
11
     Alan L. Rosca (pro hac vice)
12   GOLDMAN SCARLATO & PENNY P.C.
     23250 Chagrin Blvd., Suite 100
13   Beachwood, OH 44122
     Telephone: (484) 342-0700
14   rosca@lawgsp.com
15   Counsel for Plaintiffs and the Class
     (Additional Counsel Appear on Signature Page)
16
                                    UNITED STATES DISTRICT COURT
17
                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18
                                                     Case No.   4:19-cv-01973-HSG
19    ANNIE CHANG, TIGER CHANG
      INVESTMENTS, LLC, ASIANS                       STIPULATED PROTECTIVE ORDER FOR
20    INVESTING IN REAL ESTATE,LLC,                  STANDARD LITIGATION
      MELANIE GONZALES GARY
21    GONZALES, and G&M YOU-NIQUES
      PROPERTY LLC, Individually and On Behalf
22    of All Others Similarly situated,
23                    Plaintiffs,
24            vs.
25     WELLS FARGO BANK, N.A.,
26                    Defendant.
27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG
 1   1. PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the Parties hereby stipulate to and petition the court to enter the following

 6   Stipulated Protective Order. The Parties acknowledge that this Order does not confer blanket

 7   protections on all disclosures or responses to discovery and that the protection it affords from

 8   public disclosure and use extends only to the limited information or items that are entitled to

 9   confidential treatment under the applicable legal principles. The Parties further acknowledge, as

10   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

11   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

12   followed and the standards that will be applied when a Party seeks permission from the court to

13   file material under seal.

14   2.      DEFINITIONS

15           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

16   information or items under this Order.

17           2.2     “CONFIDENTIAL” means and refers to Disclosure or Discovery Material that

18   contains or reflects trade secrets, confidential or proprietary business or financial information,

19   commercially sensitive information, and/or private personal, client, or customer information

20   about any Party, Non-Party, putative class member, or employee of any Party.

21           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

22   well as their support staff).

23           2.4     Designating Party: a Party or Non-Party that designates information or items that

24   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

25           2.5     Disclosure or Discovery Material: all items or information, regardless of the

26   medium or manner in which it is generated, stored, or maintained (including, among other things,

27   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                  2
 1   responses to discovery in this matter.

 2              2.6    Expert: a person with specialized knowledge or experience in a matter pertinent

 3   to the litigation, along with his or her employees and support personnel, who has been retained

 4   by a Party or its counsel to serve as an expert witness or as a consultant in this action.

 5              2.7    House Counsel: attorneys who are employees of a Party to this action. House

 6   Counsel does not include Outside Counsel of Record or any other outside counsel.

 7              2.8    Non-Party: any natural person, partnership, corporation, association, or other

 8   legal entity not named as a Party to this action.

 9              2.9    Outside Counsel of Record: attorneys who are not employees of a Party to this

10   action but are retained to represent or advise a Party to this action and have appeared in this

11   action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of

12   that Party.

13              2.10   Party: any named party to this action, including all of its officers, directors,

14   employees, consultants, retained experts, and Outside Counsel of Record (and their support

15   staffs).

16              2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

17   Material in this action.

18              2.12   Professional Vendors: persons or entities that provide litigation support services

19   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

20   organizing, storing, or retrieving data in any form or medium) and their employees and

21   subcontractors.

22              2.13   Protected Material: any Disclosure or Discovery Material that is designated as

23   “CONFIDENTIAL.”

24              2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

25   Producing Party.

26   3.         SCOPE

27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                    3
 1          The protections conferred by this Stipulation and Order cover not only Protected Material

 2   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

 3   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 4   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 5   However, the protections conferred by this Stipulation and Order do not cover the following

 6   information: (a) any information that is in the public domain at the time of disclosure to a

 7   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

 8   a result of publication not involving a violation of this Order, including becoming part of the

 9   public record through trial or otherwise; and (b) any information known to the Receiving Party

10   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

11   obtained the information lawfully and under no obligation of confidentiality to the Designating

12   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

13   4.     DURATION

14          Even after final disposition of this litigation, the confidentiality obligations imposed by

15   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

16   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

17   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

18   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

19   action, including the time limits for filing any motions or applications for extension of time

20   pursuant to applicable law.

21   5.     DESIGNATING PROTECTED MATERIAL

22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

23   or Non-Party that designates information or items for protection under this Order must take care

24   to limit any such designation to material that qualifies under the appropriate standards. The

25   Designating Party must designate for protection only material, documents, items, or oral or

26   written communications that qualify – so that other portions of the material, documents, items, or

27   communications for which protection is not warranted are not swept unjustifiably within the
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                 4
 1   ambit of this Order.

 2          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 3   shown to be clearly unjustified or that have been made for an improper use (e.g., to unnecessarily

 4   encumber or retard the case development process or to impose unnecessary expenses and

 5   burdens on other Parties) expose the Designating Party to sanctions. The Parties agree that

 6   confidentiality designations will be applied on the document level; each page of the document

 7   will be branded “CONFIDENTIAL” if any portion of the document is Confidential. The

 8   Receiving Party can challenge the designation of specific pages in a “CONFIDENTIAL”

 9   document using the process outlined in Section 6 below. The Designating Party will comply with

10   reasonable requests to remove the “CONFIDENTIAL” designation on pages that do not contain

11   Confidential information.

12          If it comes to a Designating Party’s attention that information or items that it designated

13   for protection do not qualify for protection, that Designating Party must promptly notify all other

14   Parties that it is withdrawing the mistaken designation.

15          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

16   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

17   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

18   designated before the material is disclosed or produced.

19          Designation in conformity with this Order requires:

20                (a) for information in documentary form (e.g., paper or electronic documents, but

21   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

22   Party affix the legend “CONFIDENTIAL” to each page of the document that contains Protected

23   Material, or, in the case of an electronic document that is produced in native form or is

24   impracticable to produce in a form with the affixed legend, by placing the legend on a

25   placeholder document bearing the document’s production number.

26          A Party or Non-Party that makes original documents or materials available for inspection

27   need not designate them for protection until after the inspecting Party has indicated which
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                 5
 1   material it would like copied and produced. During the inspection and before the designation, all

 2   of the material made available for inspection shall be deemed “CONFIDENTIAL” After the

 3   inspecting Party has identified the documents it wants copied and produced, the Producing Party

 4   must determine which documents qualify for protection under this Order. Then, before producing

 5   the specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each

 6   page of the document that contains Protected Material, or, in the case of an electronic document

 7   that is produced in native form or is impracticable to produce in a form with the affixed legend,

 8   by placing the legend on a placeholder document bearing the document’s production number.

 9                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

10   Designating Party identify on the record, before the close of the deposition, hearing, or other

11   proceeding, all protected testimony.

12                (c) for information produced in some form other than documentary and for any other

13   tangible items, that the Producing Party affix in a prominent place on the exterior of the

14   container or containers in which the information or item is stored the legend

15   “CONFIDENTIAL.”

16          5.3      Inadvertent Failures to Designate. An inadvertent failure to designate qualified

17   information or items does not, standing alone, waive the Designating Party’s right to secure

18   protection under this Order for such material. Upon timely correction of a designation, the

19   Receiving Party must make reasonable efforts to assure that the material is treated in accordance

20   with the provisions of this Order.

21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

23   confidentiality at any time. A Party does not waive its right to challenge a confidentiality

24   designation by electing not to mount a challenge promptly after the original designation is

25   disclosed.

26          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution

27   process by providing written notice of each designation it is challenging and describing the basis
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                   6
 1   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

 2   notice must specifically identify the documents subject to challenge by Bates number and recite

 3   that the challenge to confidentiality is being made in accordance with this specific paragraph of

 4   the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 5   begin the process by conferring directly within 14 days of the date of service of notice. In

 6   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

 7   designation was not proper and must give the Designating Party an opportunity to review the

 8   designated material, to reconsider the circumstances, and, if no change in designation is offered,

 9   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

10   stage of the challenge process only if it has engaged in this meet and confer process first or

11   establishes that the Designating Party is unwilling to participate in the meet and confer process in

12   a timely manner.

13          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

14   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

15   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

16   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

17   confer process will not resolve their dispute, whichever is earlier. Each such motion must be

18   accompanied by a competent declaration affirming that the movant has complied with the meet

19   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

20   make such a motion including the required declaration within 21 days (or 14 days, if applicable)

21   shall automatically waive the confidentiality designation for each challenged designation. In

22   addition, the Challenging Party may file a motion challenging a confidentiality designation at

23   any time if there is good cause for doing so, including a challenge to the designation of a

24   deposition transcript or any portions thereof. Any motion brought pursuant to this provision must

25   be accompanied by a competent declaration affirming that the movant has complied with the

26   meet and confer requirements imposed by the preceding paragraph.

27          The burden of persuasion in any such challenge proceeding shall be on the Designating
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                   7
 1   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 2   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 3   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

 4   file a motion to retain confidentiality as described above, all Parties shall continue to afford the

 5   material in question the level of protection to which it is entitled under the Designating Party’s

 6   designation until the court rules on the challenge.

 7   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

 8           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed

 9   or produced by another Party or by a Non-Party in connection with this case only for

10   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

11   disclosed only to the categories of persons and under the conditions described in this Order.

12   When the litigation has been terminated, a Receiving Party must comply with the provisions of

13   section 13 below (FINAL DISPOSITION).

14           Protected Material must be stored and maintained by a Receiving Party at a location and

15   in a secure manner that ensures that access is limited to the persons authorized under this Order.

16           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

17   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

18   disclose any information or item designated “CONFIDENTIAL” only to:

19                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

20   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

21   information for this litigation;

22                 (b) the officers, directors, and employees (including House Counsel) of the

23   Defendants to whom disclosure is reasonably necessary for this litigation and who have signed

24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25                 (c) Named Plaintiffs who have signed the “Acknowledgment and Agreement to Be

26   Bound” that is attached hereto as Exhibit A;

27                 (d) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                  8
 1   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 2   Agreement to Be Bound” (Exhibit A);

 3              (e) the court and its personnel, and any appellate court in this litigation;

 4              (f) court reporters, stenographers, or video operators, and their staff and Professional

 5   Vendors to whom disclosure is reasonably necessary for this litigation;

 6              (g) Professional jury or trial consultants and mock jurors to whom disclosure is

 7   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 8   Agreement to Be Bound” (Exhibit A);

 9              (h) during their depositions, witnesses (who do not otherwise fit (i) below) and their

10   counsel, in the action to whom disclosure is reasonably necessary and who have signed the

11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

12   Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits

13   to depositions that reveal Protected Material must be separately bound by the court reporter and

14   may not be disclosed to anyone except as permitted under this Stipulated Protective Order ;

15              (i) the author or recipient of a document containing the information or a custodian or

16   other person who otherwise possessed or knew the information; or

17              (j) special masters, mediators, or other third parties retained by the Parties for

18   settlement purposes or resolution of discovery disputes or mediation..

19   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

20          LITIGATION

21          If a Party is served with a subpoena or a court order issued in other litigation that compels

22   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

23   Party must:

24              (a) promptly notify in writing the Designating Party. Such notification shall include a

25   copy of the subpoena or court order;

26              (b) promptly notify in writing the party who caused the subpoena or order to issue in

27   the other litigation that some or all of the material covered by the subpoena or order is subject to
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                     9
 1   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

 2   and

 3              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 4   Designating Party whose Protected Material may be affected.

 5          If the Designating Party timely seeks a protective order, the Party served with the

 6   subpoena or court order shall not produce any information designated in this action as

 7   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

 8   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

 9   shall bear the burden and expense of seeking protection in that court of its confidential material –

10   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

11   Party in this action to disobey a lawful directive from another court.

12   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

13          LITIGATION

14              (a) The terms of this Order are applicable to information produced by a Non-Party in

15   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

16   connection with this litigation is protected by the remedies and relief provided by this Order.

17   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

18   additional protections.

19              (b) In the event that a Party is required, by a valid discovery request, to produce a

20   Non-Party’s confidential information in its possession, and the Party is subject to an agreement

21   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

22                  (1) promptly notify in writing the Requesting Party and the Non-Party that some

23   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

24                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective

25   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

26   the information requested; and

27                  (3) make the information requested available for inspection by the Non-Party.
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                10
 1              (c) If the Non-Party fails to object or seek a protective order from this court within

 2   14 days of receiving the notice and accompanying information, the Receiving Party may produce

 3   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

 4   timely seeks a protective order, the Receiving Party shall not produce any information in its

 5   possession or control that is subject to the confidentiality agreement with the Non-Party before a

 6   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

 7   burden and expense of seeking protection in this court of its Protected Material.

 8   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 9          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

10   Material to any person or in any circumstance not authorized under this Stipulated Protective

11   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

12   unauthorized disclosures, (b) use commercially reasonable efforts to retrieve all unauthorized

13   copies of the Protected Material, (c) inform the person or persons to whom unauthorized

14   disclosures were made of all the terms of this Order, and (d) request such person or persons to

15   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

16   11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

17          11.1    Pursuant to Federal Rule of Evidence 502(d), if a Producing Party discloses

18   information (including both paper documents and electronically stored information) subject to

19   protection by the attorney-client, the Bank Examination privilege and/or protected by the work-

20   product, joint defense or other similar doctrine, or by another legal privilege protecting

21   information from discovery, such disclosure shall not constitute a waiver of any privilege or

22   other protection, provided that the Producing Party notifies the Receiving Party, in writing, of the

23   production after its discovery of the same.

24          11.2    When a Producing Party gives notice to Receiving Parties that certain

25   inadvertently produced material is subject to a claim of privilege or other protection, the

26   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

27   26(b)(5)(B).
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                  11
 1          11.3    This stipulated agreement set forth in this section and its subparts does not

 2   constitute a concession by any Party that any documents are subject to protection by the

 3   attorney-client privilege, the Bank Examination privilege and/or protected by the work-product,

 4   joint defense or other similar doctrine, or by another legal privilege. This agreement also is not

 5   intended to waive or limit in any way any Party’s right to contest any privilege claims that may

 6   be asserted with respect to any of the documents produced except to the extent stated in the

 7   agreement.

 8   12.    MISCELLANEOUS

 9          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

10   seek its modification by the court in the future.

11          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

12   Order no Party waives any right it otherwise would have to object to disclosing or producing any

13   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

14   no Party waives any right to object on any ground to use in evidence of any of the material

15   covered by this Protective Order.

16          12.3    Filing Protected Material. Without written permission from the Designating Party

17   or a court order secured after appropriate notice to all interested persons, a Party may not file in

18   the public record in this action any Protected Material. A Party that seeks to file under seal any

19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be

20   filed under seal pursuant to a court order authorizing the sealing of the specific Protected

21   Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a

22   request establishing that the Protected Material at issue is privileged, protectable as a trade

23   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

24   Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then

25   the Receiving Party may file the information in the public record pursuant to Civil Local Rule

26   79-5(e) unless otherwise instructed by the court.

27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                 12
 1   13.    FINAL DISPOSITION

 2          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 3   Receiving Party must return all Protected Material to the Producing Party or destroy such

 4   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 5   compilations, summaries, and any other format reproducing or capturing any of the Protected

 6   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 7   submit a written certification to the Producing Party (and, if not the same person or entity, to the

 8   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

 9   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

10   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

11   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

13   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

14   product, and consultant and expert work product, even if such materials contain Protected

15   Material. Any such archival copies that contain or constitute Protected Material remain subject to

16   this Protective Order as set forth in Section 4 (DURATION).

17

18

19

20

21

22

23

24

25

26

27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                13
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3   Dated: September 11, 2019          ALTSHULER BERZON LLP

 4                                      By: /s/ Eve Cervantez
                                         Eve Cervantez
 5                                       177 Post Street, Suite 300
                                         San Francisco, CA 94108
 6                                       Telephone: (415) 421-7151
                                         Facsimile: (415) 362-8064
 7                                       ecervantez@altshulerberzon.com
 8                                       GOLDMAN SCARLATO & PENNY P.C.
                                         Mark S. Goldman*
 9                                       Paul J. Scarlato*
                                         8 Tower Bridge, Suite 1025
10                                       161 Washington Street
                                         Conshohocken, PA 19428
11                                       Telephone: (484) 342-0700
                                         goldman@lawgsp.com
12                                       scarlato@lawgsp.com
13                                       Alan L. Rosca*
                                         23250 Chagrin Blvd., Suite 100
14                                       Beachwood, OH 44122
                                         Telephone: (484) 342-0700
15                                       rosca@lawgsp.com
16
                                         LABATON SUCHAROW LLP
17                                       Jonathan Gardner*
                                         Alfred L. Fatale III*
18                                       Ross M. Kamhi*
                                         140 Broadway
19                                       New York, NY 10005
                                         Telephone: (212) 907-0700
20                                       Facsimile: (212) 818-0477
                                         jgardner@labaton.com
21                                       afatale@labaton.com
                                         rkamhi@labaton.com
22
                                         Counsel for Plaintiffs and the Class
23                                       (*pro hac vice)

24

25

26

27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                14
 1   Dated: September 11, 2019               MCGUIREWOODS LLP

 2
                                             By: /s/ David C. Powell
 3                                            David C. Powell
                                              Carolee Anne Hoover
 4                                            Aaron R. Marienthal
                                              Two Embarcadero Center
 5                                            Suite 1300
                                              San Francisco, CA 94111
 6                                            Telephone: (415) 844-9944
                                              Facsimile: (415) 844-9922
 7                                            dpowell@mcguirewoods.com
                                              choover@mcguirewoods.com
 8                                            amarienthal@mcguirewoods.com
 9                                            K. Issac deVyver (pro hac vice)
                                              Nellie Hestin (pro hac vice)
10                                            260 Forbes Avenue
                                              Suite 1800
11                                            Pittsburgh, PA 15222
                                              Telephone: (412) 667-7909
12                                            Facsimile: (412) 667-7993
13
                                              Counsel for Defendant
14

15

16   PURSUANT TO STIPULATION, IT IS SO ORDERED.

17

18

19   DATED: ________________________
                   9/16/2019           _____________________________________
                                            United States District/Magistrate Judge
20

21

22

23

24

25

26

27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                  15
 1                                     ECF ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), the filer attests that concurrence in the filing of

 3   this document has been obtained from each of the other signatories thereto.

 4          Executed this 11th day of September, 2019, at San Francisco, California.

 5

 6                                                         /s/ Eve H. Cervantez

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                    16
                                               EXHIBIT A
 1
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
     I, _____________________________ [print or type full name], of _________________
 3
     [print or type full address], declare under penalty of perjury that I have read in its entirety
 4
     and understand the Stipulated Protective Order that was issued by the United States District
 5
     Court for the Northern District of California on __________ [date] in the case of Chang, et
 6
     al. v. Wells Fargo Bank, N.A., Case No. 4:19-cv-01973-HSG. I agree to comply with and
 7
     to be bound by all the terms of this Stipulated Protective Order and I understand and
 8
     acknowledge that failure to so comply could expose me to sanctions and punishment in the
 9
     nature of contempt. I solemnly promise that I will not disclose in any manner any
10
     information or item that is subject to this Stipulated Protective Order to any person or entity
11
     except in strict compliance with the provisions of this Order.
12
     I further agree to submit to the jurisdiction of the United States District Court for the
13
     Northern District of California for the purpose of enforcing the terms of this Stipulated
14
     Protective Order, even if such enforcement proceedings occur after termination of this
15
     action.
16
     I hereby appoint __________________________ [print or type full name] of
17
     _______________________________________ [print or type full address and telephone
18
     number] as my California agent for service of process in connection with this action or any
19
     proceedings related to enforcement of this Stipulated Protective Order.
20
     Date: ______________________________________
21

22   City and State where sworn and signed: _________________________________
23

24   Printed name: _______________________________
25

26   Signature: _______________________________
27
28

     STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
     Case No.: 4:19-cv-01973-HSG                                                                 17
